Citation Nr: 1309398	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1954 to August 1956.  He also served in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision January 2009of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the file.

In January 2012, in April 2012, and in November 2012, the Board remanded the claim for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

There is no evidence of a current lung disability.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in October 2008.  . The Veteran was notified of the evidence needed to substantiate a claim of service connection.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 


As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the available service records and VA records. 

The Veteran was afforded VA examinations in February 2012 and in May 2012.  The VA examiner, who conducted the examination in May 2012, provided an addendum to his reports in January 2013.  As the examination reports are based on a review of the Veteran's history and the conclusions are based on a review of diagnostic studies, the examination reports, collectively, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  While the Veteran served a part of his enlistment during the Korean Conflict, it was after the cease-fire armistice was signed in 1953 and the remainder of the enlistment was during peacetime. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).


Facts 

The service treatment records for the period of active duty are unavailable and the RO made a formal finding of unavailability and notified the Veteran of the finding by letter in May 2008.

The Veteran's DD-214 shows that he was assigned to a ship and he had a year and a half of sea service.

The record does contain reports of medical history and medical examination for the Navy Reserve in February 1962.  The reports contain no complaint, finding, history, or diagnosis of a lung disability.  The Veteran denied a history of asthma, a chronic cough, and shortness of breath.  The lungs were evaluated as normal.  

After service, VA records from June 2006 to September 2007 show that the Veteran was followed for a prostate problem.  A respiratory or lung condition was not shown by medical history or listed as an active health problem.

In statements in September 2007, in November 2008, and in July 2009, the Veteran stated that he was exposed to asbestos without wearing protective gear on a daily basis while working as a damage control electrician in the engine room aboard ship and that while a ship was in dry dock he removed and replaced asbestos on tanks, pipes, and electrical equipment.  In July 2011, the Veteran testified that a spot was found on his lung and that he had symptoms of shortness of breath, which he attributed to exposure to asbestos.  The Veteran's spouse stated that for 35 years the Veteran has suffered from shortness of breath. 

On VA examination in February 2012, the Veteran stated that as damage control electrician in the engine room aboard ship he was exposed to asbestos and he associated shortness of breath and a dry cough to exposure to asbestos.  




After a review of the Veteran's file, chest X-rays, and pulmonary function tests, the VA examiner found no evidence of a diagnosis of a lung disability and the chest X-rays were clear of any nodule.  

On VA examination May 2012, the Veteran provided a history consistent with his prior statements and testimony.  The diagnosis was history of asbestos exposure.  After a review of pulmonary function tests, the VA examiner stated there was no evidence of a restrictive defect and no asbestosis or suggestion of asbestosis.  The VA examiner stated that X-rays did not shown signs of asbestos exposure.  The VA examiner stated that there was no true showing of lung dysfunction and definitely no sign of asbestos.  

In January 2013, the VA examiner, who conducted the VA examination in May 2012, reviewed a CT scan.  The VA examiner stated that the CT scan did not show the markings of the effect of asbestos effect and that the CT scan supported the conclusion that the Veteran did not have asbestosis.  The VA examiner stated that exposure to asbestos does not automatically lead to damage of the lungs.  

Analysis

Whereas here the service treatment records are unavailable, there is a heightened obligation to assist the Veteran in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of the disability at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).


Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469   (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board. 

Although the Veteran as a lay person is competent to describe exposure to asbestos and symptoms of shortness of breath, lung disease, including asbestosis, is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim. 

As the presence or diagnosis of lung disease, including asbestosis, cannot be made by the Veteran or the Veteran' spouse to extent she associates shortness of breath to a lung disability as lay persons based on personal observation, lung disease is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran or his spouse is otherwise qualified through specialized education, training, or experience to diagnose lung disease, including asbestosis. 


For these reasons, the Veteran's statements and testimony and the testimony of the Veteran's spouse are not competent evidence on the question of the presence or diagnosis of lung disease, including asbestosis, in service, since service, or currently, and the Veteran's statements and testimony and the testimony of the Veteran's spouse are excluded, that is, not to be considered as evidence favorable to the claim. 

And the Veteran has not submitted evidence of a medical diagnosis of lung disease, including asbestosis or a spot on his lungs at any time since the claim was filed or evidence of the diagnosis of lung disease, including asbestosis or spot on his lungs, by a medical professional based on symptoms described by the Veteran.  

As the lay evidence is not favorable to the claim, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The competent medical evidence of record, the opinions of two VA examiners, who are qualified through education, training, or experience to offer a medical diagnosis or opinion, is persuasive evidence against the claim as the VA examiners found no medical evidence by clinical finding, by chest X-rays, by pulmonary function tests, or by a CT scan, to support a conclusion that the Veteran has a lung disability, including asbestosis or a spot on his lungs.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has current lung disability, there is no valid claim for service connection.  Brammer, 3 Vet. App. at 225. 





In the absence of competent evidence of a current disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply, considering the heightened obligation to consider carefully the benefit of the doubt.  38 U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. at 367 (1991).  


ORDER

Service connection for a lung disability is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


